UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. Amendment No. 1 to Form 10 General Form for Registration of Securities of Small Business Issuers under Section 12(b) or (g) of the Securities Exchange Act of 1934 NewEra Technology Development Co., Ltd. (Exact Name of Small Business Issuer in its Charter) Nevada 46-0522277 (State of Incorporation) (Primary Standard Classification Code) (IRS Employer ID No.) 25-1303 Dongjin City Suite East Dongshan Rd., Huaina, Anhui Province P.R.C. 232001 (Address of Registrant's Principal Executive Offices) (Zip Code) Zengxing Chen 25-1303 Dongjin City Suite East Dongshan Rd., Huainan, Anhui Province
